PER CURIAM
Husband appeals a dissolution decree, challenging the property division. The parties were married for ten years, separated after seven and had no children. Husband contends that an $8,500 inheritance received during the marriage from his father’s estate should not have been considered a marital asset and that he should have been credited with certain personal property owned before the marriage. We are not persuaded to disturb the trial court’s distribution in these respects. See ORS 107.105(1)(f); Pierson and Pierson, 294 Or 117, 653 P2d 1258 (1982).
However, husband also points to an arithmetical error in the judgment. The trial court noted a difference of $4,066 between the personal property awarded husband and that awarded wife, and decreed:
“Petitioner [wife] is awarded judgment in the sum of $4,066.00 for her interest in personal property. The amount is a result of an adjustment in debt payments in relationship to personal property values.”
The court’s apparent intention was to equalize the personal property of the parties, and thus it should have divided the $4,066 difference. We agree with the trial court’s approach and modify the decree by reducing the judgment against husband for wife’s interest in personal property by $2,033.
Affirmed as modified. Costs to husband.